EVERETT, Senior Judge
(concurring in part and dissenting in part);
I have no disagreement with the principles of law relied on in the majority opinion. Indeed, I believe the evidence supports the conviction of Guerrero for his cross-dressing in connection with the episode involving Fireman Apprentice Beatty, whom appellant had taken home with him. As to the other specification of “cross-dressing,” however, the relationship of appellant’s conduct to any legitimate interests of the Armed Services was too indirect and attenuated to justify finding him guilty.
The explanation of Article 134, Uniform Code of Military Justice, 10 USC § 934, in paragraph 60c(2)(a), Part IV, Manual for *299Courts-Martial, United States, 1984, states: “Almost any irregular or improper act on the part of a member of the military service could be regarded as prejudicial in some indirect or remote sense; however, this article does not include these distant effects. It is confined to cases in which the prejudice is reasonably direct and palpable.” Even though Guerrero had been seen casually by others while he was “cross-dressed,” he was away from any military installation and was either in his apartment or in transit to or from it. Under these circumstances, to uphold his conviction — and the sentence to a bad-conduct discharge which was based in part thereon — is not within the contemplation of Article 134.
Indeed, to affirm such a conviction expands Article 134 so greatly as to raise problems of notice and vagueness; and, although I realize that Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974), upheld Article 134 against constitutional attack on such grounds, an overly broad application of Article 134 in cases like this is an invitation for the Supreme Court to reexamine its holding there.